I    .
 A::   \




. ~e..~        :s·.     t·c\ ..
 £u__c._b._ro otJc\ 1 ~~ ~5t~ s .l ..l l\ tb -
         I
    ·~


             \
                   I

                   ~
                       \
                       -~
                       '    :
                                                                                                                                                    ·. . ®
 ·• t-to                            b.-A%· Q ·              n~Qc\ .· ·1 ,j.                                     'M,j_ ..· c\o..:lf\1'1                 · :,
 . _\D 't\\lV                           0~\'\ ~~        JUJY·~~c.JL                                         \ . wao\J - \~\~·
     .i
     11
     '-       ~\
          .    '
 •            "-/
                                                     ······



                            CASE NO. W1024557-JB


ORVIS PORTER,                                IN THE CRIMINAL COURT OF APPEALS
PETITIONER                                   AUSTIN, TEXAS
      vs
THE THIRD DISTRICT CR~MINAL
COURT DALLAS COUNTY,
RESPOND-ANT

                       PETITION FOR WRIT OF MANDAMUS
                                         A
                                      Parties
Petitioner, Orvis W. Porter, #1905515, Jester III Unit, 3 Jester
Road, Richmond, Texas        7740~.     Respondant, the Third District
Criminal Court Dallas County,          133 N. Riverfront Blvd., LB 40, 6th
Floor,   Dalla~,    Texas   75207-4313       (214) 653-5922, the Honorable
Judge Gracie G. Lewis, Real Party of Interest, Wayne Huff; Amicus
Curize Attorney.
                                         B
                                  Jurisdiction
The Criminal Court of Appeals has jurisdiction pursuant to the
U~ited   States    Co~stitutio~   Amendment 5th & 14th Due Process (Amend.
5 & 14, USCA), the Texas State Constitution Article 5 Section 5
(Tex St Canst Art 5 Sec 5), Texas Code of            C~iminal       Proc~dures

Appellate Court 401.A & 404.2 (Tex Code of Crim Proc 401.A & 404.2),
and Texas Government Code Article 22.004 (Tex Gov Code 22.004).
                                         c
                               Nature of Case
Petitioner seeks Writ of Mandamus to the Trial Court and Amicus
Curize Attorney to perform Ministrial Function.
                                         D
                               Issue Presented
Trial Court and Amicus Curize Attorney has failed to perform
M~nistrial   Function, the Effectuation         F~ling        of Facts, and Conclu-
sion of Law for the court.         And the Trial Court failed to hold
hearing of same on      d~signated.      Controverted previously unresolved
facts.   Material to the legality of Petitioner's confiriement.
                                         E
                             Statement of Facts


                              Page 1 of 4 Pages
,,_l_~r·i''       •
       ·-·
             Petitioner Porter     (Rea~tor   Porter) filed Haebeas Corpus Petition
             to the Third District     Court,.D~llasC6ouhty,      Texas, pursuant to
             Texas Code of Criminal Procedure 11.07 (Tx CCP 11.07) to the Trial
             Court, Case No. W1024557-JB, the Honorable Judge Gracie G. Lewis,
             Jtidg~~Presiding,    raising violation elements of:
             1)   ~Illegal   and/or no facts to support Pro6f of Notice to Enhance-
             ment Paragraph a) No finger prints to an alleged burgarly of Habit-
             ation,- July 31 , 1998 F92- 31291-MW in 36 3rd Judi cal District Court
             of Dallas County (The Court failed to prove final conviction.
             The Dallas County Sheriff's Office Finger Print Expert said, "There
             was no finger print or document to prove the conviction or fbr the
             enhancement at the';'sentence ·:phase of· trial," -July 12, 2011 . ) b) a
             second seperate paragraph alleging Credit Card Abuse changed to
             Conspircy to Commit Credit Card       Abu~eo?08-25433     282nd Judical __ _
             District Court of Dallas County, is a Class A Misdemeanor. c)
             a third and seperate paragraph of Theft less than $500, F08-40243
             March 10, 2008 194th Judical       District~Court    Dallas County, is a
             Class A Misdemeanor.      (THE ABOVE ENHANCEMENT PARAGRAPH WERE USED
             TO ILLEGALLY INCREASE PETITIONER'S SENTENCE.)
             2)    Iheffective Assistance of Counsil Claim - violation of
             Petitioner Porter's 5th & 14th Due Process and Article 1 Section
             3, 17 & 19 of Texas State.Constitution Bill of Rights Due Course
             of Law caused by the Trial Attorney's failure.to properly investig-
             ate and object to presentation of Erronous Enhancement Paragraphs
             used to illegally increase Petitioner's sentence.
             3)   The Trial Court's abuse of discreation by its use of, and deter-
             mination as true Erronous Enhancement Paragraph.
             4)   Violation of Petitioner Porter's Substantive and Procedural
             Rights Due Process (USCA 5 & 14) and Due Course of Law (Tex St
         ·Canst Art 1 Sec 3, 17 & 19) caused Petitioner Porter's Trial
             Attorney's failure to file Petition for Competency Evaluation of
             Petitioner Porter pursuant to the Texas Code of Criminal Procedures
             46B.003, 46B.004 & 46B.005.
             5)   The Trial:Court's Abuse of its discreation by violating Petition-.
             er Porter's Substantive and Procedural Rights Due Process (USCA 5
             & 14) and Due Course of Law Rights        ( Tex St Canst Art J: .Se¢ 3:, 17 )& 19)
             py   the Trial Court's failure to conduct informal and formal
             evaluation and hearing of Petitioner Porter's Volitional Competency
                                          Page 2 of 4 Pages
Ca~acity     to Stand Trial and receive     sentenc~   Pursuant to Tex CCP
42.19 Sec 9 & 468.005.
6)    Amicus Curize Attorney was instructed by Trial Court to Effect-
uate and File Finding of       ~acts   and Conclusion of Law to Resolve
Designated Controverted Previously Unresolved Fact Material to
Petitioner Porter's Legality of Confinement over a year and a half
ago (SEE APPENDEX PAGE i       - ORDER DESIGNATED ISSUES)
7)    The Trial Court has not performed its Ministrial Function.
8)    The   T~ial   Court and Amicus Curize Attorney Wayne Huff duty is
Ministrial Function persuant to Tx CCP Art 11.07.3d.            IN REBATES
65 SW3rd 133 (Tex C APP Amarillo 2006) id at 134, 135.
9)    The Criminal Court of Appeals has authority to issue Writ of
Mandamus to Compel Lower Court's Ministrial Function STATE EX RE
HILL vs THE FIFTH DISTRICT COURT 0? APPEAL 34 SE3rd 924 (Tex Crim
App 2001) Tex CCP 401.A, 404.2 and Tex Gov Code           22~004.

10)    The Trial Court and Ami6us Curize Attorney Huff has caused an
u~r~~~Qn~ble urt~~bu~~d ~~lky.
11)    Petitioner has a right to accept or attack a Court Ruling
KISSAM vs WILLIAMSON 545 SE2nd 265.
12)    Petitioner Porter has no other remedy to         comp~liWayne   Huff
and the Trial Court to perform its Ministrial Function.
13)    Petitioner Porter is illegally incarcerated, restrained of
his liberty and Erronosly forced to serve an Excessive Sentence.
                              Prayer for Relief
Wherefore all Premisse consider Petitioner Porter Prays upon the
Court to adopt this his Petition for Writ of Mandamus and issue
order of instructions to the Third District Court to hold hearing
on Fact Finding and Conclusion of Law, and to order Amicus Curize
Attorney Wayne Huff to Effectuate and File same to Trial Court and
Provide Copy to Petitioner within 30 days of the Court Order.
                                           Respectfully Submitted,            _

                                           ~ ~~ ~bnw•\c.~.ssu
                                           Orvis W. Porter, Petitioner
                                           #1905515
                                           Jester III Unit
                                           3 Jester Road
                                           Richmond, TX 77406



                              Page 3 of 4 Pages
     it,.
            .   ".....
                                   Declaration of Perjury
            My name is Orvis W.   Po~ter,   my TDCJ-CID Identification Number is
            #1905515.    I am an offender currently incarcerated in the Jester
            III Unit, 3 Jester Road, Richmond, TX       77406.    Deposes and declare
            under Penalty of Perjury that the content contained in this above
            and aforegoing Petitioner Petition of Writ of Mandamus is true and
            correct pursuant to Texas Civil Practice and Remedies Code 134.001.


            Executed to by me the undersigned this    J.S              'j,
                                                            day of YY)Ot     2015.



                                                   Orvis W. Porter, Petitioner


                                        Certification
            I, Orvis Wayne Porter, certify that a true and correct copy of the
            above and aforegoing Petitioner Petition for Writ of Mandamus was
            served by U.S. Post Office Mail Service Postage Prepaid                by
            depositing copy of same addressed to:
            The Honorable Judge Gracie G. Lewis,     ju9ge presiding 3rd District
            Court, Dallas, Texas, Frank Crowely Court Building, 133 Riverfront
            Blvd., LB 40, 6th Floor, Dallas, Texas       75207-4313 and Wayne Huff.



                                                   Orvis W. Porter, #1905515
                                                   Jest~r III Unit
                                                   3 Jester Road
                                                   Richmond, TX 77406

                                                     'iA~.r~ G~ Wl\-          :.•




       a~~·, ~ r0 'f\-~" N:J         ()'RG\ ~ L       ~ ss \)e_s
       ~(/.,OM:   1\te.- \-\DND 'L\ .- ~YIU
      Lo\)~-\- ~~i \6    -\-o -::r~~SJ-A-\--~~c\ -\-h~
     1)-t_Slsv'-c\ ~vo'~c\- LOJVj~'L
      .         .          w~1!!e. \-\-~~ -\2
               t-\(1_ Rv ~sv --\--t) c_{)fV\ \) 1f ~
                                                  c
    •



'        EX PARTE                                                    §          IN THE CRIMINAL DISTRICT
                                                                     §
                                                                     §          COURT NlJMBER THREE
                                                                     §
                                                                     §          DALLASCOUNTY,TEX~S


                                                 ORDER DESIGNATING ISSUES

                    Having considered the Applicant's Application for Writ of Habeas Corpus and the
        State's Response, the Court finds that controverted, previously unresolved facts material
        cu iin:: kt;:i'lit:_,: cf tl-::::   /'.pp!~c~nt':; c0nftnem~nt_e~ist.    The Court finds that the following
                                                                                    .       -     -   . ·- '·

        issues are to be resolved:




                                                                     ()




                   T~e Court appoints ~fJ\'1-. -~                                       .       to resolve the issues and
        prepare findings of fact and conclusions of law or the court. The issues may be resolved
        by :.1ftidavits. depositions. interrogatories, or by hearings, as deemed necessary by the
        person appointed herein.
                   The lawyer appointed to resolve the issues in this writ is not appointed ro
        represent Applicant. As of this time, Applicant is n01 entitled to counsel.
                   The Clerk of the Court is ORDERED to send a copy of this order to Applicant,.
        :c~d to   co••nse1 for the State.


                   SIGNED this the                ~~      day of_ _ _~~CV....:....V\_ _ • 20_cl_.,




                                                            JUDGE GRACIE LEWIS             .
                                                            CRIMINAL DISTRICT COURT NO. THREE(_.,· (l                              \._\   0')
                                                            DALLAS COUNTY, TEXAS     ·           \;....,. 0                           \. .

                                                                           \    ~ '~,           KJ .       ~~ \i"L{L ..\ {~ li\- f~l>Jc\
                                                                                D.fi-'1\ I}S ·(e_yqS IS                      fJ.o7
                                                                  ~R: eo~~ 5\- ~-~
                                                              ~ ~ :-- 3 ~-~ q -          s ,_ c;, ' ~
                                                                       CR:S
                                                                   ~ ~~~1- ~Cv"'-u\
                                                                            1

                                                                                   -
     \h-D +Nd\t:l-rnQ__N--\-.                                        o-f           ~
           \) N      0c D -\- \rlo\1, 'lJ e._d       D S0      f' \) e..hi c.\ €..
       .                u F\ b -2Lj 5 s l - ::J _,. lr\f+..-/ ~I ~0 l 0
               C.t:'\Se.>                                                                I


       fb o\-n        S\·J ho.rJce.. r{) e. N+- Q ~ ~ rn ,. sc\ M ~ex \L -        (\}o

        c DNI.l\c:.:T-;orv, Th~1 Q~t)                   NoT f:'do N         j eo 0 v\ ~t\ Q,:l
  ~ \h~ b;\oNOM~t.- ~JU f'l '£:Nh~rJC:~QN~
  c  c:Ji\o_(l..   Je.,,}tl\~ h C.A5~ ;Fo '6- YO Qt.j 3
   w,~~ "trJ:·:.-·j'P ·+~_;·l·h         .                      .                - ---
    r         .._. ___ ~ ---
                  -~                  ~-----                . --..· ·- . -·- - - .--··--·-.·--~1A. --- - -·- ·- -· .                                          "• ...
                                                                                                                                                                       -.-~
                                                                                                                                                                        r
                                                                                                                                                              ".-:-:;:-.~·.
                                                                                                                                                                               \
                                                                                                                                                                                   \/




                       ritf£NDArfr Porter. Qcyi5 W••J:JYD~~'-------~                 RM · 04141914 CHARGE UUMV/JRD
                                  AIOA:

                                                                                                         .LOCATION DSO_
                                                                                                                      .
                                          . .·   .   .·     :


                       ru»tc•ctNCv ixOplioo                         PAn "*Lt~l>W~.l2d.~l.!l•.;. :____
                        C~lf'LAINA1ff ~)'.. ~.
                       CIC



                             ·.                                                                              .
                        IN THE. NAME AND llY THt: .AUTHORITY 01' THE STATE OF TEXAS; The Grand Jury uf

                                                                                                                                            or. the
                                                                                                                                                                 .,,.,, •...,, ... , Sl, soo < S20K,.lrr.the.
                        ,19dTtl'iiJDICIA(.;DIST~IcTC0URT•ofOALI·:ASoCouitty, TUBS, in Couse l'lli.lilber FOR."40i~3~ on the
                        tOTti-dilyiofi';{A'RCH,)OOS;                           . .      .    .           .                                   .




                                                                                                                                                   0

                                                                                                                                                 ·~ "11
                                                                                                                                             ·N-       · -
                                                                                                                                                       ·r:-

                          agoinst t)lc.pcace.IU\~.digiilly ,ofthe Stole.

                         _......,_ _ _
                                     C..;.RA_I_C WA,...I.NS                     •.-..
                         Crimin~lllilltrict Auorney ofO•Iia• Cnuncy. Te•liS




    ..
l
...::._: ·.
                                                  ~q 1- j \     :1 q ) - lY\ w
                                                          cR::l~·

        lhc ~\-Y+t~                  N'D\-\c__t__      CJ-\- ~N'fiCA~C-\:Nle_~
        ()N        fbo~~}Ct~1 \~'RQ)\i-Vi-\-\()N            ---17,~ 1• 3:'i-s   Co. Q_

_ ~ ~:1 ~3\lC1.\-t"Y'\W) ~iN"A-) cuN\J\cJ-~tJr:.'l
  ~     -~ \~ ~ C],
               I    R'\2,- ~: ~ \ ·- Q 0 c··Rt:{JoR \-- ~e_c_o'P.,c\ ~) \
                     \       \

  ..           j         l                        ~-
                                       a o ·- Vo\~{Y\e:~
                                          .   .                                 6.
_ " ' '(J\tPr 1\)01- \--~ll -\-o EN 'hQN(e_('() e..N -t:-~S                      ~
  ~f- f~)
 lht> G4\)o_:)                   CouN\--~ %~~~~+ C'>~\IQ.\0           -\:e#1ty
~t,\t-, W\.e.->'1\lb NO -\'\~J~~ 'Q~\N\- Cl~ 'Oo\J(~Nl11.Nt=
+o '()Ro\)e.-, -:f'o.rv1 +n0 \)t:\lSo.J .cqa~ .Q, JA- 1 - · ·
 tOtJ\J\t-tlo-rJ, 'Jud'_)t. t~SD -\o \JD\c\ .Q)r'IO...Jt.~!Y\~Nt
                                                  . pu~~~~
                                                                                                                                         :wJ!'
                                                                                                                                         ~'~;
                                                                                                                                           '1
•
'




     THt: STAJEcQFTF.XAS

      vs.•.
     .OrvlsPorter                                                                                                                               I

                                             ~EQHUE STAT..(S INTENT
                                           ~ANCE t~UN!Sl!M]NT RANG F.                                                                       [
               COMES NOW THE STATE OF TI;XAS. by ani! through her Criminal District                             Allomey giving
     ·t.hc .aoove·refe·renecd defendant ("Oefcndant'' herein) norice nf the State's intention to t!nhance the
      punishntc-nt nmge ·in ·the .above-eal'tioned c:a~ u~ing pnor convictions under TEX. J>ENAL COO£
     lt2A~cc)(t):        ·
               Priono.·.ihc comn•ission . of.thc. li'V.r.tu·.oifcn;.c.   tr.~   lHiid .dcfc!ldlint was· r.nfwicted ·vf the. fetuny
      offense ufBurglary c;>f a Habitauon on or aoounhe. 31~ c!ay of July 1998 A.D ... in Cause Number F·92·
    . 31~91 on the docliet of 363rd Ju~iciHl IJistrict Coun of D~llas County, Texas under the name of Orvis
      P.orter. lind. said. ·conviction
                            . .   .
                                  ;       . 11 final
                                       Willi     .   conviction                        .
               l>,rjOT   IQ:}h~ C~/Timi$SiOfl Of the inSIUrWoffen~t:•. the ~jd dcfcfldlinl.~a.\ •c:Qnvicted•Ofthe (CIOny
      !)(fen~ u('B~miaryofo.J11ibitatiim, on or ahounhd<4 day of ftbtuai'y, -2o00; A.P., in ~uic:~liinbCr F-. ---:---:"--+-------.,.--
     . 99-SJ39~ 011 the (ldeket ofJ63rd Judicial Distr!er.Cnuri of Oallu Colli\!)'. Texas under the neme of Orvis
      P,orter :1nd nid conviction. \VIIS a lirtal ~:onvict.i_oo;
               Pu~tiariqo Te~. Penal Code          f 12.4i(c:)O). on     conviction· in the abQ~·e-captioned ca~. upon .a
     · ~ryowingcthat
           .
                     Ocfcndanl'has been cnnvtcted o( th~ afuremcntioned
                                                             .
                                                                        felony,
                                                                            .
                                                                                Qtrendannhall
                                                                                .        :   .
                                                                                               bt punished
                                                                                                     .

      by hnpr!tonmentin·tbe Tsxas Oep11rtnumJ o[Crlm!nal Justlce.lor any term pf not mors !hap ZQ
      ntn or lm than           i ve~rs. anc1for by p llnr     npJ Jp U:£t¢d $10.000.. The State would            SOQW   th~l said
      enhancement doe~ not ·Charge Defendant with an.llddition~l or ditTerent o!Tense. nor doeJ it prtjudice the
    . substantinl.rights of Defendant. ·
                                                                         Respectfully ~ubrrittted,
                      · BJJ:n au-JC..                                          ---~..._...                                                       . !




             Dregon
                                                                                                                                                t::~:~) {,~::

                                                                                                                 Department of Correcti
                                                                                                                    Offender Information:
              John A. Kitzhaber, MD, Governor                                                                          Sentence Computatic. \
                                                                                                              24499 SW Grahams Ferry Roa'j
                                                                                                                   Wilsonville, OR 97070-5670 ·.
                                                                                                          ---;:;;/      Phone: (503) 570-6900 ··
                                                                                                         //                Fax: (503) 570-6903
                                                                                6nu~ ~-                               ~
                                                                                f ,~~ \f'\lj1 1t \\                         La p.'1        .
                                                                                          '-u
                                                                                         -"1
                                                                                                 t-      .r~.\\.~'~'~\\J~
                                                                                                 . . -}-.0 t ;:Y ~ ~
                                                                                                .(\~ Q~~~
       Steptember 25, 2013


       To:       '                                                                   .           . ""'e
                                                                                               ~,s '' ·                 ~u\0~
                                                                                                                                 o:: ,\0
      · - -MY.- Porter, o·emons brvis- --        -----                 -..1'v{(::> - ~ \)-) ~ ~ .                         ~ rf'-.v_ o ;J . . !h
                                                                .l _            ~ W'                 "'V;..Jt-..    ~ ,. ,. .-      ~~ ') \ ·'-'\:1;
                                        "'~/        f('-4 \-1' rr-·
       RE: Porter, Demons Orvis OR SID 10530457. /')- {'.::, "1 ~ .J
                                                                                         '1, ')
                                                                                             (J . ' \ .
                                                                                                                                  v'JJ \i..J
           Dos: o4to5t1975.                                                         -1--
                                                           tJ.J c....\l.J ~ 0,e-\-\.) 'f{'-vv :\
                                               ..-1" • QQ....... J \    (.., ~ (I G \ " 0 r\ • \": Jt'
                                                 ..\-· 't-    \1· ~~          ~\ <1--\ l\_tr•-;,tiW
       I, Grace Chen, hereby certify and attest that:                               \cV ~' ~~1-- ~~\1-l.                                            ~-
                                                              c_}r )0    \lil ;;:::-
             1. I am a Records Information Specialist with the Oregon Department of
                Corrections.

             2. I have caused a careful and complete search of the incarceration
                records pertaining to Porter, Demons Orvis ·oR SID 10530457.

             3. This information is to verify that Porter, Demons Orvis OR SID
                10530457. He was incarcerated with the Oregon Department of        .
                Correction from 09/23/1994 to 12/16/1998.-- \-\t..~0 hhJ~ -\-~(t.0 I 0
                                                                                                                                           \)Ri~o rJ .
                Mr. Porter was released from incarceration on 12/16/1998 and                                                            -:(N            Q ~e         .))0
                completed his parole on 06/26/2002; ---

                                                l V\            Oal.li/0 c0'-i~}                          4-o_ri~f _(l,,St~                             'P r..: ~~
                                                                                    I(1 1 S141 J .-\- rol&P W A0 tJ ~ ~"'
. J
       Since~                .
                                                   .     Q__.
                                                  Q__:{'\)tD.J O.T
                                                                      • 1   '
                                                                            -r-          't
              Li~a~ ~Th . ~~ ~t~·~~~:__~,-~-"~-'(V\:;--..,-)---r--;-.-:---iJ-;:;;_~~(J~-rf\-I+"'\7~,(J0
       Grace Chen - _ - - - : : 7 t t,;                                         ·         .                                         ,      \        (\          r.
       Information Request Coordinator                          ~~C\N)          Not           .-\-n ~~.Q) ~t_J',h..J                            '"\;· 'P lJ              yl   t                 @
                                                '{)    O\JQi2~ i(tJ·\-      G.-\               -\ ~i {+)           ') ~           ~~       CA-.t..               b
                                                                                                                     .   '   ,,.

.   .        .




                              ·--r-:-
                                \ .
                                                                            ;       (




                          -    r-       .
                                                                                                  '    .


  T=±cid. -tho· \joNo~a.~\L. :12dJ u                 .              '   .       '




· ~~C~~ . k~\S 1 J: bAd. roe2N+~ \                                                        '   .




        ~~~"J~ i;$~ow~ ~R;S~\ 2 .· R~-~s:                                                                  \'5
        ..       .u~T         o "c\         ~            P\.~- S . L\- lo , ~             ..
                                                lo
                                                                                                           A     ·


         ·. . ·         RQ.J~SQ.;                                           • Scanned by SMITH       OCTAVIA 0 In facility Lew SterreH West Tower on 02106/2009 16:20
                                                                                                                            z
          ·~·
                                                                                                 DALLAS COUNTY JAIL HEALTH
                                                                                               MENTAL HEALTH FOl.l.OWUP NOTE                                                      .


                  PATIENT NAME: Porter, Orvis W   BOOK-IN 1: 08076091
                                                                                                                      . .
                                                                                                         DATE: 0210612009 07:19AM RACE: B                        •I~ ~
                                                                                                                                                                             r/ '"' 61"=-         • •-       - ,· - -   (\
                  FACILITY: LewSterrettWestTower LAI#: 635090 CELL: 7P13                   •                            \
                                                                                                                                     .... - .......l'\
                                                                                                                                                  . ¥ ••• ~
                                                                                                                                                                              to      'oc;z. ~
        ·- ~ ·-·---.~~c$t racsn.t Yttal!.f~9!".01.f08/~!l!: BP: 142/86 (Sitting) WI. 288 Lbs. Height 741n. Pulse: 61 (Sitting) Resp.: 18/ min Temp: 97 (Oral)
                  cuRRENTMEolcAnoN~:-~~ A~o.rJ'\                                                         \k.VCL\)0-YV\•J                ~~o\q.c_                         .                ·
                  ALLERGIES: BENAORYL

                  SUBJECTIVE: Hist. Ox:                                                                                 Vsee Previous & MHL Screen

                                            P+- YC::9_~~w \-o -:S.e.c::.. ~c:::L~ a...v-d d\:5C.t:)~":>
                                            La...b~ a..~ a..' h
                                             "~o ........ le.d                  ..    a...bo~ J, ·wee.
                  MENTAL
                  Affect:
                              STATUS~.              0 .
                                                      r       lrull range
                                                                                    ~1/slow psychotic
                                                                                                                        Inappropriate
                                                                                                                                            delirium/stupor
                                                                                                                                            eonstrlctedlllatlblunted
                  Attitude:                                                             hostile/evasive                 manipulative        guarded
                  Mood: ·                          om       ooperative                  dysphorietdepressed                       withdrawn/hopeless grieving
                - ... :,.~. ···--·--·-. ·:J?!l,S~Ivelhopeful                            di~respeetful                   lmpatlenVIrritable angrY-/agitated I violent
                                                  sarcastic·                            suspicious/fearful distrustful/distressed
                                                  I lie/tearful                         euphoric
                                                                          increased                     decreased                           ataxic
                                                                 , linear and logical                                   tangentiaVLOA/elreumstanUalldisorganlzediFOVeonctete
                  Speech:                                    e. volume pressured                                        slurred             slownatency           mute
                  Sleep:                          n     a                 decreased                                     Increased
                  Insight I Judgme~dequate                                           C!iii:)                            poor
                  Thought Conten                        rue      process              ·
                  Hallucinations:                       es     Auditory                           Visual                Tactile           Olfactory    Gustatory
                   ...vioulsuion-tan&ry;M--v·-m-~.No ail' ..:..;;N-~rancid· ·E·PS.... G;anc!lcAsee.upt_eedrseys.ctounto_fll
                   n
                 -De                                                                                                             Somatic Bizarre             Ideas of Reference
                  1                          ..,.         ~    0                                                      18          TO ··             Tremor· ~~· •. ...                .       .   _

                  SUICIDALITY;        Oev\\E:.~                                                                                                      ~           ( '3V1d~"'5\                            l
                                                                                                                                               t;5 IVleld '6\                 e·~
                  HOMICIDALITY:           Oce..v\\C2!S
                  ASSESSMENT:

                  AXIS 1:    14 ~ s\ po\c:a.v-              Ofo
                ·AXIS II:
                 AXIS Ill: \4 -n..l l.e.u~1 Q.
                 AXIS IV: Legal, Incarceration
                 AXIS V: GAF S"     '-4
                  PLAN:       ~
                      1. Astle~does not demonstrate/v   lize understanding and~re~ment wltb Plan of Care
                      2.        ,a...,.___ dayslwee months
                           TC ____                                Date:       ~~- 0:1

                      3.      Get records from ==------:=~~7"""---::------:::::::-:--"""7=-:~-;::;-;;-:;-----
                      4.      Labs      CBC w/Diff       CMP     Hap     Fxn     TSH    VPA/LI+/CBZ
                      5.      Medication:




'·~--
~-




                      Parkland Health & Hospital System                                                                     Patient Name: PORTER. ORVIS
                      D~llas County Jail Health ·
                                                                                                                            Book-in Number:l10033308
                      Dallas, Texas                                                                                                                 l
                                                                                                                            Date of Birth: 04/24/1974                       Age: 36 year
                                                                                                                            Race:!!                 i
                                                                                                                                                    I
             PS)'CHIATRIC PROVIDER PROGRESS NOTE                                                                            Jail Tower: WEST TOWER 03P Tank: 03P 14
                                                                                                                                                    i
                                                                                                                            AIS Number: 2781012
                                                                                                                                                    I

                                                                                                                            Parkland MRN: j
                                                                                                                           Date: 06/03/2010 [ 1:23

 ..r.,sessment·
 /\.xis i                 RIO Mood D/0 NOS                                                                                                          !


                                                 -
                                                .,
 Axis II                  Antisocial                                                                                                                f


                                                                                                                                                    !
                                                                                                                                                    I
 Axis III                 HxHTN Hx GERD · Hx Leukopenia                                                                                             l
                                                                                                                                                    I
                                                                                                                                                    I
                                                                                                                                                    i
 Axis IV
 00
                          Lel!;al/lncarceration                                                                                                     I
                                                                                                                                                    I
                                                                                                                                                    j

 Axis V: GAF-             70


 Suicide Precautions
 Crisis Stabilization                                                                                                                              oy·· "''" ...-....... •oo-.,,___ . . '" .·
 Closed Behavioral Observation                                                                                                                      !

 8 Man Open Behavioral Observation
 Open Behavioral Observation
 General Pc)pulation                                                                    X not Decker
                                                                                                                                             •..    •



                                                                                                                                                    ;
                                                                                                                                                              ·.:   0   '




 Infirmary·           ·.·.·

 L a b oratory1/R a d'10 Iogyl/D'1agnost1cs:                                                                                                        i
CBC with Differential                                                                                                                              'l -~ ,.
GMP                                        .•                                                 •'
CMP          :
                  .
Hepatic Panel!LFT's
                                                                                                                    A!
                                                                                                                                                    ;

                                                                                                   ',                                               I
TSH                                                  .,                                                                                             '
                                                                                                                                                    I
                                                                                                                                                    I

-\~akote Level'                                                                                         .·                                          I
Lithium Level                                   -         ~- .--~   .......   -~c!:- .:C·


                                                                                                         :::1.. :
                                                                                                                    ,,:•/ :4.~··
                                                                                                                                                    I
Tegretoi/Carbamazepine Level                                                  .    -        .,:,;.                                                  .f
                                                                                                                                      ......_. •·"'--r·
Dilantin/Phenyto,in Level
HgbAlc                                                                                                                                              I
                                                                                                                                                                                                .fl
HJV                                                                                                                                                 i
RPR                                                                                                                                                 !
Lipids                                                                                                                                              j
UA                                                                                                                                                  I
                                                                                                                                                    I
 X-ray~
                                                                                                                                                   I
 Other Lab/Diagnostic:                                                                                                                             I


                                                                                                                                                                                                3   of.•
                         CAUSE NO. Wl0-24557-J (B)

                                     §       IN THE §liiiiJ
                                     §
 EX PARTE ORVIS W. PORTER            §       CRIMINAL w Si         !D' COURT   t\-\)~A)
                                     §
                                     §
                                             Aus\-\ iJ
                                             ... IT~     COUNTY,   TEXAS

             PETITION .FOR TSSUANCE OF SUBPOENAS DUCES TECUM

 TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Orvis Wayne Porter, Petitioner in the above stvled

 and numbered cause, and files this Petition for Issuance of

  Subpoenas Ducea Tecum and in support thereof submits unto the

. :.Court as follows , to wit :

       1.   Petitioner is illegally restrained of his liberty          9Y   the

 Texas Department of Criminal Justice (TDCJ) and has          fil~d   a pro

 se application for a Writ of Habeas Corpus in accordance with

 Article 11.07 of the Texas Code of Criminal Procedure.

       2.   On l/6/2014,   the Court signed an order pursuant to

 petitioner's habeas action instructing the resolution of contra-

 verted facts surrounding petition's allegations.

       3.   The Court appointed Wayne Huff to investigate and

 resolve the controverted facts surrounding petitioner's allega-

 tions.

       4.   Petitioner posesses evidence central to the resolution

 of these controverted facts in the form of personal knowledge

 and documentation not currently a part of the record.

       5.   Petitioner respectfully requests to be interviewed in

 person by the Court's investigator for the purpose of Mr. Huff

 being able to guage petitioner's credibility and demeanor.
     6.   Petitioner is proceeding pro se and is without counsel.

WHEREFORE ALL PREMISES CONSIDERED,      petitioner prays the Court

grant this Petition for Issuance of Subpoenas Duces Tecum and

issue a bench warrant for petitioner's return to Dallas County's

3rd Criminal District Court to     p~oduce   evidence for the deter-

mination of controverted facts pursuant to this Court's order.



                                              Respectfully Submitted,
                                                                       -* t~~<5S\S
                                              ~~~&£>~~
                                              ORVIS WAYNE PORTER
                                              TDCJ # 1905515
                                              Jester III Unit
                                              3 Jester Road
                                              Richmond, Tx 77406



                        CERTIFICATE OF SERVICE

     This is to c e r t i fy that on this   as   day of May,   2015,

a true and ·::orrect copy of the above and foregoing document

was forwarded by United States regular mail to:
         -.
        ' '
!";. _i ~~-.


                                     CAUSE NO.   Wl0-24557-J (B)

                                                    §       IN THE IBI
                                                    §
               EX PARTE ORVIS W. PORTER             §       CRIMINAL ~ji 50  • COURT   ~·ptA-\
                                                    §        Q~S~~
                                                    §       liUt C' COUNTY, TEXAS

                                                 'ORDER'

                       Petitioner's Petition for Issuance of Subpoenas Duces

               Tecum is hereby GRANTED / DENIED.

                       SIGNED AND ENTERED on this          day of

               2015.




                                                           JUDGE PRESIDING
                                                           Jrd District Court
                                                           Dallas County, Texas